DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the amendments filed on 19 October 2022:
	Claims 1, 9 and 18 are amended.
	Claims 1-20 are pending.



Response to Arguments
In response to Applicant’s remarks filed on 19 October 2022:
a.	Applicant’s arguments that Troppmann does not teach or suggest the amended limitation of “the first and second delays being equal to a variable value such that the first and second delays are changing in value across different authenticating operations” has been fully considered but is deemed moot in view of the new grounds of rejection presented in this Office Action.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Troppmann et al. (U.S. PGPub. 2008/0244305), hereinafter Troppmann, in view of STARK (U.S. PGPub. 2017/0244546), hereinafter Stark.

	Regarding claim 1, Troppmann teaches A method for authenticating a system on a chip (Troppmann, Abstract, see “…the present invention relates to a method for lock-step comparison of CPU outputs of an electronic device, in particular a microcontroller, having a dual CPU architecture…”, where the “microcontroller” can be comprised within the SoC), comprising:
	receiving an initial data line (Troppmann, FIG. 2, see “SYS_IN”, which is being read as receiving an initial data line);
	first processing, using a first processing unit, the initial data line to generate a first processed data line (Troppmann, FIG. 2, see “IN1”, “CPU1”, “OUT1”, where the initial data line (IN1) is processed by using a first processing unit (CPU1) to generate a first processed data line (OUT1));
	applying a first delay to the first processed data line to generate a delayed first processed data line (Troppmann, FIG. 2, see “OUT1”, “DEL 1”, “OUT1d”, where a first delay (DEL 1) is applied to the first processed data line (OUT1) to generate a delayed first processed data line (OUT1d));
	applying a second delay to the initial data line to generate a delayed initial data line (Troppmann, FIG. 2, see “IN2”, “DEL 2”, “IN2d”, where a second delay (DEL 2) is applied to the initial data line (IN2) to generate a delayed initial data line (IN2d)), the first and second delays being equal to a variable value (Troppmann, Paragraph [0014], see “…the electronic device according to the present invention delays the input data to the second CPU by a specific delay, which can be a number of clock cycles or fractions of clock cycles of the system clock…all signals propagating over the bus may be delayed by the same delay”, where “number of clock cycles or fractions of clock cycles of the system clock” is being read as the first and second delays being equal to a variable value, where “clock cycles” is being read as the variable value) 
	second processing, using a second processing unit, the delayed initial data line to generate a delayed second processed data line (Troppmann, FIG. 2, see “IN2d”, “CPU 2”, “OUT2”, where the delayed initial data line (IN2d) is processed by using a second processing unit (CPU 2) to generate a delayed second processed data line (OUT2));
	comparing contents of the delayed first and second processed data lines (Troppmann, FIG. 2, see “OUT1d”, “OUT2”, “CCU”, where the CCU (i.e. comparator) compares contents of the delayed first (OUT1d) and second processed data lines (OUT2)); and
	generating a non-authentication signal in response to the contents not being identical (Troppmann, FIG. 2, see “OUTc”, which is being read as generating a non-authentication signal in response to the contents not being identical) (Troppmann, Paragraph [0024], see “…The delayed output signal OUT1d is delayed by a first delay and transmitted to the CPU compare unit CCU. The CPU compare unit CCU compares the output signals OUT1d and OUT2 and detects whether or not the two output signals OUT1d and OUT2 match. A match or mismatch is reported to the system via the compare output OUTc”, where “OUTc” will comprise a non-authentication signal if the comparison between OUT1d and OUT2 results in a mismatch).
	Troppmann does not teach the following limitation(s) as taught by Stark: the first and second delays being equal to a variable value such that the first and second delays are changing in value across different authenticating operations (Stark, Abstract, see “…a clock period randomizer includes a fixed delay generator and a variable delay generator, wherein a variable delay generated by the variable delay generator is based on a random or pseudorandom value that is changed occasionally or periodically…”, where “wherein a variable delay generated by the variable delay generator is based on a random or pseudorandom value that is changed occasionally or periodically” is analogous to the first and second delays changing in value across different authenticating operations) (Stark, Paragraph [0081], see “Because the variable delay chain is controlled according to the control signal, the time constant t of the variable delay chain varies based on the control signal…Once the voltage from the fixed delay wire 480 and the voltage from the variable delay wire 485 reach logic gate 410, logic gate 410 implements a change in the clock signal from high to low or low to high via output variable clock wire 487, resulting in output variable clock 465…”, where the first and second delays are changing in value across different operations, depending on the voltage from the variable delay wire). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a delayed lock-step CPU compare, disclosed of Troppmann, by implementing techniques for clock period randomization for defense against cryptographic attacks, comprising of changing the first and second delays in value across different authenticating operations, disclosed of Stark.    
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for authenticating an on-chip circuit, comprising of changing the first and second delays in value across different authenticating operations. This allows for better security management by changing the value of the delays across different operations to help prevent an attacker from potentially identifying a predefined delay value for the input sequence. Stark is deemed as analogous art due to the art disclosing techniques for changing the first and second delays in value across different authenticating operations delays (Stark, Abstract). 

	Regarding claim 2, Troppmann does not teach the following limitation(s) as taught by Stark: The method according to Claim 1, further comprising randomly determining the variable value (Stark, Paragraph 0119], see “…The amount of the variable delay may be controlled, based on the random number or the pseudorandom number, by the controller 1190”, where “The amount of the variable delay may be controlled, based on the random number…” is analogous to randomly determining the variable value). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a delayed lock-step CPU compare, disclosed of Troppmann, by implementing techniques for clock period randomization for defense against cryptographic attacks, comprising of randomly determining the variable value of the delay, disclosed of Stark.    
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for authenticating an on-chip circuit, comprising of randomly determining the variable value of the delay. This allows for better security management by controlling the amount of the variable delay to be random, to help prevent an attacker from potentially identifying a predefined delay value for the input sequence. Stark is deemed as analogous art due to the art disclosing techniques for randomly determining the variable value for delays (Stark, Paragraph [0119]). 

	Regarding claim 9, Troppmann teaches A system on a chip (SoC) comprising (Troppmann, Abstract, see “…the present invention relates to a method for lock-step comparison of CPU outputs of an electronic device, in particular a microcontroller, having a dual CPU architecture…”, where the “microcontroller” can be comprised within the SoC):
	an input configured to receive an initial data line (Troppmann, FIG. 2, see “SYS_IN”, which is being read as receiving an initial data line);
	a first processing unit coupled to the input, and configured to process the initial data line and provide a first processed data line (Troppmann, FIG. 2, see “IN1”, “CPU1”, “OUT1”, where the initial data line (IN1) is processed by using a first processing unit (CPU1) to generate a first processed data line (OUT1));
	a first delay unit coupled to an output of the first processing unit, and configured to generate a delayed first processed data line delayed by a first delay (Troppmann, FIG. 2, see “OUT1”, “DEL 1”, “OUT1d”, where a first delayed (DEL 1) is applied to the first processed data line (OUT1) to generate a delayed first processed data line (OUT1d));
	a second delay unit coupled to the input, and configured to generate a delayed initial data delayed by a second delay (Troppmann, FIG. 2, see “IN2”, “DEL 2”, “IN2d”, where a second delayed (DEL 2) is applied to the initial data line (IN2) to generate a delayed initial data line (IN2d)), wherein the first and second delays are equal to a variable value (Troppmann, Paragraph [0014], see “…the electronic device according to the present invention delays the input data to the second CPU by a specific delay, which can be a number of clock cycles or fractions of clock cycles of the system clock…all signals propagating over the bus may be delayed by the same delay”, where “number of clock cycles or fractions of clock cycles of the system clock” is being read as the first and second delays being equal to a variable value, where “clock cycles” is being read as the variable value) 
	a second processing unit coupled to an output of the second delay unit, and configured to process the delayed initial data line and generate a delayed second processed data line (Troppmann, FIG. 2, see “IN2d”, “CPU 2”, “OUT2”, where the delayed initial data line (IN2d) is processed by using a second processing unit (CPU 2) to generate a delayed second processed data line (OUT2)); and
	a comparison unit configured to compare contents of the delayed first and second processed data lines (Troppmann, FIG. 2, see “OUT1d”, “OUT2”, “CCU”, where the CCU (i.e. comparator) compares contents of the delayed first (OUT1d) and second processed data lines (OUT2)), and generate a non-authentication signal if the contents are not identical (Troppmann, FIG. 2, see “OUTc”, which is being read as generating a non-authentication signal in response to the contents not being identical) (Troppmann, Paragraph [0024], see “…The delayed output signal OUT1d is delayed by a first delay and transmitted to the CPU compare unit CCU. The CPU compare unit CCU compares the output signals OUT1d and OUT2 and detects whether or not the two output signals OUT1d and OUT2 match. A match or mismatch is reported to the system via the compare output OUTc”, where “OUTc” will comprise a non-authentication signal if the comparison between OUT1d and OUT2 results in a mismatch). 
	Troppmann does not teach the following limitation(s) as taught by Stark: wherein the first and second delays are equal to a variable value such that the first and second delays are changing in value across different authenticating operations (Stark, Abstract, see “…a clock period randomizer includes a fixed delay generator and a variable delay generator, wherein a variable delay generated by the variable delay generator is based on a random or pseudorandom value that is changed occasionally or periodically…”, where “wherein a variable delay generated by the variable delay generator is based on a random or pseudorandom value that is changed occasionally or periodically” is analogous to the first and second delays changing in value across different authenticating operations) (Stark, Paragraph [0081], see “Because the variable delay chain is controlled according to the control signal, the time constant t of the variable delay chain varies based on the control signal…Once the voltage from the fixed delay wire 480 and the voltage from the variable delay wire 485 reach logic gate 410, logic gate 410 implements a change in the clock signal from high to low or low to high via output variable clock wire 487, resulting in output variable clock 465…”, where the first and second delays are changing in value across different operations, depending on the voltage from the variable delay wire). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a delayed lock-step CPU compare, disclosed of Troppmann, by implementing techniques for clock period randomization for defense against cryptographic attacks, comprising of changing the first and second delays in value across different authenticating operations, disclosed of Stark.    
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for authenticating an on-chip circuit, comprising of changing the first and second delays in value across different authenticating operations. This allows for better security management by changing the value of the delays across different operations to help prevent an attacker from potentially identifying a predefined delay value for the input sequence. Stark is deemed as analogous art due to the art disclosing techniques for changing the first and second delays in value across different authenticating operations delays (Stark, Abstract). 

 

Claims 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Troppmann, in view of Stark, in further view of BROCK et al. (U.S. PGPub. 2016/0063270), hereinafter Brock.

	Regarding claim 3, Troppmann as modified by Stark teaches The method according to Claim 1, the delayed first and second processed data lines comprising a first address and a second address (Troppmann, Paragraph [0014], see “…Data in the context of the present invention includes data, as well as any kind of control and address information”, where “Data” is being read as comprising the delayed first and second processed data lines, which comprise a first and second address),  (Troppmann, Paragraph [0014], see “…Data in the context of the present invention includes data, as well as any kind of control and address information”, where the combination of data being of control and address information makes it comprise a first and second data set), respectively, and the comparing the contents of the delayed first and second processed data lines comprising:
	comparing the first and second addresses (Troppmann, Paragraph [0015], see “…The data to be compared by the CPU compare unit includes address and control information as well as any other data relating to the execution of a specific program code”);
	
	comparing the first and second data sets (Troppmann, Paragraph [0015], see “…The data to be compared by the CPU compare unit includes address and control information as well as any other data relating to the execution of a specific program code”, where “as well as any other data relating to the execution of a specific program code” is being read as comprising a data set, which is compared). 
	Troppmann as modified by Stark do not teach the following limitation(s) as taught by Brock: a first permission set and a second permission set (Brock, Paragraph [0047], see “…the system administrator may drag and drop an identifier associated with a first user, a first profile, or a first permission set into the first header…the system administrator may drag and drop an identifier associated with a second user, a second profile, or a second permission set into the second header”);
	comparing the first and second permission sets (Brock, Paragraph [0050], see “The permission management system may compare any combination of users, profiles, and/or permission sets. The comparison system combines users, profiles, and/or permission sets into a same data structure and performs direct comparisons between permissions combined together in different data containers. The permission management system also may generate reports based on the comparisons for monitoring, archiving, auditing and compliance purposes”, where “The permission management system may compare any combination of…permission sets” is analogous to comparing the first and second permission sets). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a delayed lock-step CPU compare, disclosed of Troppmann, and techniques disclosed of Stark, by implementing techniques for a permission comparator, comprising of the data including a first and second permission set, as well as comparing the first and second permission sets, disclosed of Brock.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for authenticating an on-chip circuit, comprising of the data including a first and second permission set, as well as comparing the first and second permission sets. This allows for better security management by comparing various data (i.e., addresses, data sets, and/or permission sets) included within the processed data in order to determine whether or not the on-chip circuit is properly authenticated. Brock is deemed as analogous art due to the art disclosing techniques for monitoring permission sets received through communication and comparing them in order to check for proper compliance (Brock, Paragraph [0050]).  

	Regarding claim 4, Troppmann as modified by Stark and further modified by Brock teaches The method according to Claim 3, further comprising generating the non-authentication signal in response to at least one of the first and second addresses (Troppmann, Paragraph [0014], see “…Data in the context of the present invention includes data, as well as any kind of control and address information”, where “Data” is being read as comprising the delayed first and second processed data lines, which comprise a first and second address), the first and second permission sets, or the first and second data sets, respectively, not being identical (Troppmann, FIG. 2, see “OUTc”, which is being read as generating a non-authentication signal in response to the contents not being identical) (Troppmann, Paragraph [0015], see “…The data to be compared by the CPU compare unit includes address and control information as well as any other data relating to the execution of a specific program code”) (Troppmann, Paragraph [0024], see “…The delayed output signal OUT1d is delayed by a first delay and transmitted to the CPU compare unit CCU. The CPU compare unit CCU compares the output signals OUT1d and OUT2 and detects whether or not the two output signals OUT1d and OUT2 match. A match or mismatch is reported to the system via the compare output OUTc”, where “OUTc” will comprise a non-authentication signal if the comparison between OUT1d and OUT2 results in a mismatch).

	Regarding claim 10, Troppmann as modified by Stark teaches The SoC according to Claim 9, wherein the delayed first and second processed data lines comprise a first address and a second address (Troppmann, Paragraph [0014], see “…Data in the context of the present invention includes data, as well as any kind of control and address information”, where “Data” is being read as comprising the delayed first and second processed data lines, which comprise a first and second address), (Troppmann, Paragraph [0014], see “…Data in the context of the present invention includes data, as well as any kind of control and address information”, where the combination of data being of control and address information makes it comprise a first and second data set), respectively, and wherein the comparison unit is configured to:
	compare the first and second addresses (Troppmann, Paragraph [0015], see “…The data to be compared by the CPU compare unit includes address and control information as well as any other data relating to the execution of a specific program code”);
	
	compare the first and second data sets (Troppmann, Paragraph [0015], see “…The data to be compared by the CPU compare unit includes address and control information as well as any other data relating to the execution of a specific program code”, where “as well as any other data relating to the execution of a specific program code” is being read as comprising a data set, which is compared). 
	Troppmann as modified by Stark do not teach the following limitation(s) as taught by Brock: a first permission set and a second permission set (Brock, Paragraph [0047], see “…the system administrator may drag and drop an identifier associated with a first user, a first profile, or a first permission set into the first header…the system administrator may drag and drop an identifier associated with a second user, a second profile, or a second permission set into the second header”);
	comparing the first and second permission sets (Brock, Paragraph [0050], see “The permission management system may compare any combination of users, profiles, and/or permission sets. The comparison system combines users, profiles, and/or permission sets into a same data structure and performs direct comparisons between permissions combined together in different data containers. The permission management system also may generate reports based on the comparisons for monitoring, archiving, auditing and compliance purposes”, where “The permission management system may compare any combination of…permission sets” is analogous to comparing the first and second permission sets). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a delayed lock-step CPU compare, disclosed of Troppmann, and techniques disclosed of Stark, by implementing techniques for a permission comparator, comprising of the data including a first and second permission set, as well as comparing the first and second permission sets, disclosed of Brock.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for authenticating an on-chip circuit, comprising of the data including a first and second permission set, as well as comparing the first and second permission sets. This allows for better security management by comparing various data (i.e., addresses, data sets, and/or permission sets) included within the processed data in order to determine whether or not the on-chip circuit is properly authenticated. Brock is deemed as analogous art due to the art disclosing techniques for monitoring permission sets received through communication and comparing them in order to check for proper compliance (Brock, Paragraph [0050]).  
 
	Regarding claim 11, Troppmann as modified by Stark and further modified by Brock teaches The SoC according to Claim 10, wherein the comparison unit is configured to transmit the non-authentication signal in response to at least one of the first and second addresses (Troppmann, Paragraph [0014], see “…Data in the context of the present invention includes data, as well as any kind of control and address information”, where “Data” is being read as comprising the delayed first and second processed data lines, which comprise a first and second address), the first and second permission sets, or the first and second data sets, respectively, is not identical (Troppmann, FIG. 2, see “OUTc”, which is being read as generating a non-authentication signal in response to the contents not being identical) (Troppmann, Paragraph [0015], see “…The data to be compared by the CPU compare unit includes address and control information as well as any other data relating to the execution of a specific program code”) (Troppmann, Paragraph [0024], see “…The delayed output signal OUT1d is delayed by a first delay and transmitted to the CPU compare unit CCU. The CPU compare unit CCU compares the output signals OUT1d and OUT2 and detects whether or not the two output signals OUT1d and OUT2 match. A match or mismatch is reported to the system via the compare output OUTc”, where “OUTc” will comprise a non-authentication signal if the comparison between OUT1d and OUT2 results in a mismatch).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Troppmann, in view of Stark, in further view of Kim (U.S. PGPub. 2006/0126425).

	Regarding claim 5, Troppmann as modified by Stark do not teach the following limitation(s) as taught by Kim: The method according to Claim 1, further comprising increasing the variable value of the first and second delays by activating at least one delay cell (Kim, Paragraph [0004], see “…The delay line of the variable delay 102 includes a plurality of delay stages (not shown) that can be individually activated and deactivated to incrementally increase and decrease the variable delay VD by a delay tD”), the comparing the contents of the delayed first and second processed lines being inactive while the delay cell is activated (Kim, Paragraph [0027], see “…In the event that overshoot of the variable delay VD is anticipated due to adding incremental delay every, or every other clock cycle, the phase comparison and control circuit 320 can be configured to wait several clock cycles after resetting the pre-shift variable delay PSVD before determining whether the variable delay VD should be further increased”, where “In the event that overshoot of the variable delay VD is anticipated due to adding incremental delay every, or every other clock cycle, the phase comparison and control circuit 320 can eb configured to wait several clock cycles” is being read as the comparing the contents of the delayed first and second processed lines being inactive while the delay cell is increased/activated). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a delayed lock-step CPU compare, disclosed of Troppmann, and techniques disclosed of Stark, by implementing techniques for a delay-locked loop having a pre-shift phase detector, comprising of increasing the variable value of the delays by activating at least one delay cell, the comparing the contents of the delayed first and second lines being inactive while the delay cell is activated, disclosed of Kim.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for authenticating an on-chip circuit, comprising of increasing the variable value of the delays by activating at least one delay cell, the comparing the contents of the delayed first and second lines being inactive while the delay cell is activated. This allows for a more efficient system, as well as minimizing the data/power consumption of the circuit, by deactivating and/or pausing the comparator unit until it is required by the system. Kim is deemed as analogous art due to the art disclosing techniques for deactivating and/or pausing the comparator unit whilst a delay cell is activated due to an anticipated increase in lag time before the signal gets to the comparator unit (Kim, Paragraph [0027]). 


Claims 6-8, 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Troppmann, in view of Stark, in further view of CHOI et al. (U.S. PGPub. 2018/0152282), hereinafter Choi.

	Regarding claim 6, Troppmann as modified by Stark do not teach the following limitation(s) as taught by Choi: The method according to Claim 1, further comprising decreasing the variable value of the first and second delays (Choi, Paragraph [0175], see “A delay of the delay circuit 2110a may be variable according to the number of activated delay cells. As the number of activated delay cells increases, a delay of the delay circuit 2110a may get longer. As the number of activated delay cells decreases, a delay of the delay circuit 2110a may get shorter”) by deactivating at least one delay cell in accordance with the first processing unit receiving a wait command (Choi, Paragraph [0011], see “…the electronic circuit may recover a clock which is suitable to recover data…even if a communication condition is changed…the electronic circuit may suitably provide edges of the recovered clock, based on a delay which is optimized for the changed communication condition…the recovered clock may provide an optimal setup/hold period even in any communication condition”, where “based on a delay which is optimized for the changed communication condition” is analogous to determining whether to increase/decrease the number of activated delay cells and where “the recovered clock may provide an optimal setup/hold period…” is analogous to determining an optimized delay for the changed communication condition in accordance with the processing unit receiving a wait command. Since the electronic circuit is intentionally deactivating/activating at least one delay cell (i.e. through optimizing the delay), there will be some variation of a wait/pause command whilst the delay cells are deactivated/activated) (Choi, Paragraph [0060], see “…the control value CV may include a plurality of bits for activating or deactivating the first plurality of delay cells DCs1 respectively. Some of the first plurality of delay cells DCs1 may be activated to delay any signal, and the remaining delay cells thereof may be deactivated and may not delay a signal. Accordingly, a signal delay through the first plurality of delay cells DCs1 may be adjusted depending on the number of activated delay cells”) (Choi, Paragraph [0061], see “…The control value generation circuit 3000 may output the control value CV based on an output from the second plurality of delay cells DCs2. Each delay cell of the second plurality of delay cells DCs2 may be configured to delay transmission of any signal”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a delayed lock-step CPU compare, disclosed of Troppmann, and techniques disclosed of Stark, by implementing techniques for an electronic circuit adjusting delay depending on communication condition, comprising of decreasing the variable value of certain delays by deactivating at least one delay cell in accordance with receiving a wait command, disclosed of Choi. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for authenticating an on-chip circuit, comprising of decreasing the variable value of certain delays by deactivating at least one delay cell in accordance with receiving a wait command. This allows for a more efficient on-chip circuitry by putting a halt to any processing of data to allow the circuitry to implement an increase or decrease in a variable delay in order to help synchronize the data lines for comparison. Choi is deemed as analogous art due to the art disclosing techniques for increasing/decreasing a variable delay by activating/deactivating a respective delay cell (Choi, Paragraphs [0060 – 0061]). 

	Regarding claim 7, Troppmann as modified by Stark do not teach the following limitation(s) as taught by Choi: The method according to Claim 1, further comprising decreasing the variable value of the first and second delays by deactivating at least one delay cell (Choi, Paragraph [0175], see “A delay of the delay circuit 2110a may be variable according to the number of activated delay cells. As the number of activated delay cells increases, a delay of the delay circuit 2110a may get longer. As the number of activated delay cells decreases, a delay of the delay circuit 2110a may get shorter”, where a variable according to the activated delay cells can be decreased by deactivating at least one delay cell) between a transmission of a request for an instruction line by the first processing unit and a reception of the instruction line by the first processing unit (Choi, Paragraph [0057], see “…Each delay cell of the first plurality of delay cells DCs1 may be configured to delay transmission of any signal”, where “delay transmission of any signal” is analogous to choosing to deactivate a delay cell between a transmission of a request for an instruction line and a reception of the instruction line) (Choi, Paragraph [0169], see “…each of the delay cells DC21 to DC24 may include logic gates LG25 to LG28, but configurations of the delay cells DC21 to DC24 may be variously changed or modified to delay a signal”, where “configurations of the delay cells DC21 to DC24 may be variously changed or modified to delay a signal” is analogous to decreasing a variable value of the first and second delays by deactivating at least one delay between a transmission of a request for an instruction line by the first processing unit and a reception of the instruction line by the first processing unit, where “LG25 to LG28” is circuitry which is comprised within the processing units for requesting and receiving instructions, and where a delay can be modified between transmission and reception of the logic gate signals) (Choi, Paragraph [0174], see “…the bit CV[1] of the control value CV may have a value of logic “1”, and other bits CV[2] to CV[n] may have values of logic “0”. ..the delay cell DC21 may be activated to delay the recovered clock RCLK, and other delay cells DC22, DC23, and DC24 may be deactivated”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a delayed lock-step CPU compare, disclosed of Troppmann, and techniques disclosed of Stark, by implementing techniques for an electronic circuit adjusting delay depending on a communication condition, comprising of decreasing the variable value of corresponding delays by deactivating at least one delay cell between a transmission request for an instruction line and a reception of the instruction line by a processing unit, disclosed of Choi.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for authenticating an on-chip circuit, comprising of decreasing the variable value of corresponding delays by deactivating at least one delay cell between a transmission request for an instruction line and a reception of the instruction line by a processing unit. This allows for a more efficient on-chip circuitry by putting a halt to any processing of data to allow the circuitry to implement an increase or decrease in a variable delay in order to help synchronize the data lines for comparison. Choi is deemed as analogous art due to the art disclosing techniques for increasing/decreasing a variable delay by activating/deactivating a respective delay cell (Choi, Paragraph [0175]). 

	Regarding claim 8, Troppmann as modified by Stark do not teach the following limitation(s) as taught by Choi: The method according to Claim 1, further comprising decreasing the variable value of the first and second delays by deactivating at least one delay cell (Choi, Paragraph [0175], see “A delay of the delay circuit 2110a may be variable according to the number of activated delay cells. As the number of activated delay cells increases, a delay of the delay circuit 2110a may get longer. As the number of activated delay cells decreases, a delay of the delay circuit 2110a may get shorter”, where a variable according to the activated delay cells can be decreased by deactivating at least one delay cell) between an execution of an instruction line containing at least one branch instruction and an execution of an instruction line indicated by the branch instruction (Choi, Paragraph [0057], see “…Each delay cell of the first plurality of delay cells DCs1 may be configured to delay transmission of any signal”, where “delay transmission of any signal” is analogous to choosing to deactivate a delay cell between an execution of an instruction line containing at least one branch instruction and an execution of an instruction line indicated by the branch instruction) (Choi, Paragraph [0147], see “Each of the delay circuits 2110a, 2210a, 2220a, and 2230a may receive the control value CV from the control value generation circuit 3000 of FIG. 2. A signal delay through each of the delay circuits 2110a, 2210a, 2220a, and 2230a may be adjusted based on the control value CV…even though a communication condition is changed…the delay circuits 2110a, 2210a, 2220a, and 2230a may provide delays that are optimized for the communication condition”, where “the delay circuits…may provide delays that are optimized for the communication condition” is analogous to having the ability to decrease the variable value of the first and second delays by deactivating at least one delay cell between an execution of an instruction line containing at least one branch instruction and an execution of an instruction line indicated by the branch instruction, in order to provide delays that are optimized for the communication condition and where the delay circuits activating/deactivating delay cells in order to better optimize the signal comprises execution of a plurality of branch instructions). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a delayed lock-step CPU compare, disclosed of Troppmann, and techniques disclosed of Stark, by implementing techniques for an electronic circuit adjusting delay depending on a communication condition, comprising of decreasing the variable value of a respective delay by deactivating at least one delay cell between an execution of an instruction line containing at least one branch instruction and an execution of an instruction line indicated by the branch instruction, disclosed of Choi.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for authenticating an on-chip circuit, comprising of decreasing the variable value of a respective delay by deactivating at least one delay cell between an execution of an instruction line containing at least one branch instruction and an execution of an instruction line indicated by the branch instruction. This allows for a more efficient on-chip circuitry by putting a halt to any processing of data to allow the circuitry to implement an increase or decrease in a variable delay in order to help synchronize the data lines for comparison. Choi is deemed as analogous art due to the art disclosing techniques for increasing/decreasing a variable delay by activating/deactivating a respective delay cell (Choi, Paragraph [0175]).

	Regarding claim 12, Troppmann as modified by Stark do not teach the following limitation(s) as taught by Choi: The SoC according to Claim 9, wherein the first and second delay units each comprises at least one delay cell (Choi, Paragraph [0057], see “…Each delay cell of the first plurality of delay cells DCs1 may be configured to delay transmission of any signal…”, where “DCs1” comprises the first delay unit) (Choi, Paragraph [0061], see “…Each delay cell of the second plurality of delay cells DCs2 may be configured to delay transmission of any signal”, where “DCs2” comprises the second delay unit), and wherein the SoC further comprises a controller configured to activate or deactivate the delay cell of the first and second delay units so as to increase or to decrease the variable value, respectively (Choi, Paragraph [0060], see “…the control value CV may include a plurality of bits for activating or deactivating the first plurality of delay cells DCs1 respectively. Some of the first plurality of delay cells DCs1 may be activated to delay any signal, and the remaining delay cells thereof may be deactivated and may not delay a signal. Accordingly, a signal delay through the first plurality of delay cells DCs1 may be adjusted depending on the number of activated delay cells”, where “control value CV” is analogous to the variable value, which is modified to either increase or decrease the number of delay cells) (Choi, Paragraph [0175], see “A delay of the delay circuit 2110a may be variable according to the number of activated delay cells. As the number of activated delay cells increases, a delay of the delay circuit 2110a may get longer. As the number of activated delay cells decreases, a delay of the delay circuit 2110a may get shorter”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a delayed lock-step CPU compare, disclosed of Troppmann, and techniques disclosed of Stark, by implementing techniques for an electronic circuit adjusting delay depending on a communication condition, comprising of each delay unit comprising at least one delay cell, wherein a controller is configured to activate/deactivate the delay cell so as to increase or to decrease the variable value, respectively, disclosed of Choi. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for authenticating an on-chip circuit, comprising of each delay unit comprising at least one delay cell, wherein a controller is configured to activate/deactivate the delay cell so as to increase or to decrease the variable value, respectively. This allows for better security management, as well as a more efficient on-chip circuitry by increasing/decreasing a variable delay in order to synchronize the data lines for proper authentication. Choi is deemed as analogous art due to the art disclosing techniques for increasing/decreasing a variable delay by activating/deactivating a respective delay cell (Choi, Paragraph [0060]). 

	Regarding claim 14, Troppmann as modified by Stark do not teach the following limitation(s) as taught by Choi: The SoC according to Claim 12, wherein the controller is further configured to transmit a wait command to the first processing unit at a same time as the deactivation of the delay cell of the first and second delay units (Choi, Paragraph [0011], see “…the electronic circuit may recover a clock which is suitable to recover data…even if a communication condition is changed…the electronic circuit may suitably provide edges of the recovered clock, based on a delay which is optimized for the changed communication condition…the recovered clock may provide an optimal setup/hold period even in any communication condition”, where “based on a delay which is optimized for the changed communication condition” is analogous to determining whether to increase/decrease the number of activated delay cells and where “the recovered clock may provide an optimal setup/hold period…” is analogous to determining an optimized delay for the changed communication condition in accordance with the processing unit receiving a wait command. Since the electronic circuit is intentionally deactivating/activating at least one delay cell (i.e. through optimizing the delay), there will be some variation of a wait/pause command whilst the delay cells are deactivated/activated) (Choi, Paragraph [0060], see “…the control value CV may include a plurality of bits for activating or deactivating the first plurality of delay cells DCs1 respectively. Some of the first plurality of delay cells DCs1 may be activated to delay any signal, and the remaining delay cells thereof may be deactivated and may not delay a signal. Accordingly, a signal delay through the first plurality of delay cells DCs1 may be adjusted depending on the number of activated delay cells”) (Choi, Paragraph [0175], see “A delay of the delay circuit 2110a may be variable according to the number of activated delay cells. As the number of activated delay cells increases, a delay of the delay circuit 2110a may get longer. As the number of activated delay cells decreases, a delay of the delay circuit 2110a may get shorter”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a delayed lock-step CPU compare, disclosed of Troppmann, and techniques disclosed of Stark, by implementing techniques for an electronic circuit adjusting delay depending on communication condition, comprising of decreasing the variable value of certain delays by deactivating at least one delay cell in accordance with receiving a wait command, disclosed of Choi. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for authenticating an on-chip circuit, comprising of decreasing the variable value of certain delays by deactivating at least one delay cell in accordance with receiving a wait command. This allows for a more efficient on-chip circuitry by putting a halt to any processing of data to allow the circuitry to implement an increase or decrease in a variable delay in order to help synchronize the data lines for comparison. Choi is deemed as analogous art due to the art disclosing techniques for increasing/decreasing a variable delay by activating/deactivating a respective delay cell (Choi, Paragraphs [0060 – 0061]). 

	Regarding claim 15, Troppmann as modified by Stark do not teach the following limitation(s) as taught by Choi: The SoC according to Claim 12, wherein the controller is further configured to deactivate the delay cell of the first and second delay units (Choi, Paragraph [0175], see “A delay of the delay circuit 2110a may be variable according to the number of activated delay cells. As the number of activated delay cells increases, a delay of the delay circuit 2110a may get longer. As the number of activated delay cells decreases, a delay of the delay circuit 2110a may get shorter”, where a variable according to the activated delay cells can be decreased by deactivating at least one delay cell) between a transmission of a request for an instruction line by the first processing unit and a reception of the instruction line by the first processing unit (Choi, Paragraph [0057], see “…Each delay cell of the first plurality of delay cells DCs1 may be configured to delay transmission of any signal”, where “delay transmission of any signal” is analogous to choosing to deactivate a delay cell between a transmission of a request for an instruction line and a reception of the instruction line) (Choi, Paragraph [0169], see “…each of the delay cells DC21 to DC24 may include logic gates LG25 to LG28, but configurations of the delay cells DC21 to DC24 may be variously changed or modified to delay a signal”, where “configurations of the delay cells DC21 to DC24 may be variously changed or modified to delay a signal” is analogous to decreasing a variable value of the first and second delays by deactivating at least one delay between a transmission of a request for an instruction line by the first processing unit and a reception of the instruction line by the first processing unit, where “LG25 to LG28” is circuitry which is comprised within the processing units for requesting and receiving instructions, and where a delay can be modified between transmission and reception of the logic gate signals) (Choi, Paragraph [0174], see “…the bit CV[1] of the control value CV may have a value of logic “1”, and other bits CV[2] to CV[n] may have values of logic “0”. ..the delay cell DC21 may be activated to delay the recovered clock RCLK, and other delay cells DC22, DC23, and DC24 may be deactivated”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a delayed lock-step CPU compare, disclosed of Troppmann, and techniques disclosed of Stark, by implementing techniques for an electronic circuit adjusting delay depending on a communication condition, comprising of decreasing the variable value of corresponding delays by deactivating at least one delay cell between a transmission request for an instruction line and a reception of the instruction line by a processing unit, disclosed of Choi.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for authenticating an on-chip circuit, comprising of decreasing the variable value of corresponding delays by deactivating at least one delay cell between a transmission request for an instruction line and a reception of the instruction line by a processing unit. This allows for a more efficient on-chip circuitry by putting a halt to any processing of data to allow the circuitry to implement an increase or decrease in a variable delay in order to help synchronize the data lines for comparison. Choi is deemed as analogous art due to the art disclosing techniques for increasing/decreasing a variable delay by activating/deactivating a respective delay cell (Choi, Paragraph [0175]). 

	Regarding claim 16, Troppmann as modified by Stark do not teach the following limitation(s) as taught by Choi: The SoC according to Claim 12, wherein the controller is further configured to deactivate the delay cells of the first and second delay units (Choi, Paragraph [0175], see “A delay of the delay circuit 2110a may be variable according to the number of activated delay cells. As the number of activated delay cells increases, a delay of the delay circuit 2110a may get longer. As the number of activated delay cells decreases, a delay of the delay circuit 2110a may get shorter”, where a variable according to the activated delay cells can be decreased by deactivating at least one delay cell) between an execution of an instruction line containing at least one branch instruction and an execution of an instruction line indicated by the branch instruction (Choi, Paragraph [0057], see “…Each delay cell of the first plurality of delay cells DCs1 may be configured to delay transmission of any signal”, where “delay transmission of any signal” is analogous to choosing to deactivate a delay cell between an execution of an instruction line containing at least one branch instruction and an execution of an instruction line indicated by the branch instruction) (Choi, Paragraph [0147], see “Each of the delay circuits 2110a, 2210a, 2220a, and 2230a may receive the control value CV from the control value generation circuit 3000 of FIG. 2. A signal delay through each of the delay circuits 2110a, 2210a, 2220a, and 2230a may be adjusted based on the control value CV…even though a communication condition is changed…the delay circuits 2110a, 2210a, 2220a, and 2230a may provide delays that are optimized for the communication condition”, where “the delay circuits…may provide delays that are optimized for the communication condition” is analogous to having the ability to decrease the variable value of the first and second delays by deactivating at least one delay cell between an execution of an instruction line containing at least one branch instruction and an execution of an instruction line indicated by the branch instruction, in order to provide delays that are optimized for the communication condition and where the delay circuits activating/deactivating delay cells in order to better optimize the signal comprises execution of a plurality of branch instructions). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a delayed lock-step CPU compare, disclosed of Troppmann, and techniques disclosed of Stark, by implementing techniques for an electronic circuit adjusting delay depending on a communication condition, comprising of decreasing the variable value of a respective delay by deactivating at least one delay cell between an execution of an instruction line containing at least one branch instruction and an execution of an instruction line indicated by the branch instruction, disclosed of Choi.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for authenticating an on-chip circuit, comprising of decreasing the variable value of a respective delay by deactivating at least one delay cell between an execution of an instruction line containing at least one branch instruction and an execution of an instruction line indicated by the branch instruction. This allows for a more efficient on-chip circuitry by putting a halt to any processing of data to allow the circuitry to implement an increase or decrease in a variable delay in order to help synchronize the data lines for comparison. Choi is deemed as analogous art due to the art disclosing techniques for increasing/decreasing a variable delay by activating/deactivating a respective delay cell (Choi, Paragraph [0175]).

	Regarding claim 17, Troppmann as modified by Choi do not teach the following limitation(s) as taught by Stark: The SoC according to Claim 12, wherein the controller comprises:
	a random number generator (Stark, Paragraph [0029], see “…generating, by a variable delay generator, a variable delay; generating, by a random number generator, a random number or a pseudorandom number; controlling an amount of the variable delay based on the random number or the pseudorandom number…”); and
	a delay handler coupled to the random number generator, and configured to control the first and second delay units in accordance with the random number generator (Stark, Paragraph [0119], see “…The amount of the variable delay may be controlled, based on the random number or the pseudorandom number, by the controller 1190”, where “The amount of the variable delay may be controlled, based on the random number…by the controller” is analogous to the controller comprising a delay handler coupled to the random number generator, where the controller is configured to control the delay units in accordance with the random number generated by the random number generator). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a delayed lock-step CPU compare, disclosed of Troppmann, and techniques disclosed of Choi, by implementing techniques for clock period randomization for defense against cryptographic attacks, comprising of randomly determining the variable value of the delay, disclosed of Stark.    
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for authenticating an on-chip circuit, comprising of randomly determining the variable value of the delay. This allows for better security management by controlling the amount of the variable delay to be random, to help prevent an attacker from potentially identifying a predefined delay value for the input sequence. Stark is deemed as analogous art due to the art disclosing techniques for randomly determining the variable value for delays (Stark, Paragraph [0119]). 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Troppmann, in view of Stark, in further view of Choi, in further view of Kim.

	Regarding claim 13, Troppmann as modified by Stark and further modified by Choi do not teach the following limitation(s) as taught by Kim: The SoC according to Claim 12, wherein the controller is further configured to deactivate the comparison unit for a duration of activation of the delay cell of the first and second delay units (Kim, Paragraph [0004], see “…The delay line of the variable delay 102 includes a plurality of delay stages (not shown) that can be individually activated and deactivated to incrementally increase and decrease the variable delay VD by a delay tD”) (Kim, Paragraph [0027], see “…In the event that overshoot of the variable delay VD is anticipated due to adding incremental delay every, or every other clock cycle, the phase comparison and control circuit 320 can be configured to wait several clock cycles after resetting the pre-shift variable delay PSVD before determining whether the variable delay VD should be further increased”, where “In the event that overshoot of the variable delay VD is anticipated due to adding incremental delay every, or every other clock cycle, the phase comparison and control circuit 320 can eb configured to wait several clock cycles” is being read as the comparing the contents of the delayed first and second processed lines being inactive while the delay cell is increased/activated). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a delayed lock-step CPU compare, disclosed of Troppmann, techniques disclosed of Stark and techniques disclosed of Choi, by implementing techniques for a delay-locked loop having a pre-shift phase detector, comprising of increasing the variable value of the delays by activating at least one delay cell, the comparing the contents of the delayed first and second lines being inactive while the delay cell is activated, disclosed of Kim.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for authenticating an on-chip circuit, comprising of increasing the variable value of the delays by activating at least one delay cell, the comparing the contents of the delayed first and second lines being inactive while the delay cell is activated. This allows for a more efficient system, as well as minimizing the data/power consumption of the circuit, by deactivating and/or pausing the comparator unit until it is required by the system. Kim is deemed as analogous art due to the art disclosing techniques for deactivating and/or pausing the comparator unit whilst a delay cell is activated due to an anticipated increase in lag time before the signal gets to the comparator unit (Kim, Paragraph [0027]). 


Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ziola et al. (U.S. Patent 8,782,396), hereinafter Ziola, in view of Troppmann, in further view of Stark.

	Regarding claim 18, Ziola teaches An electronic system comprising (Ziola, FIG. 1, which illustrates a PUF-based RFID authentication system):
	an electronic accessory, comprising a first system on a chip (SoC) (Ziola, Column 1, Lines 46 – 53, see “PUFs for authentication can be implemented in a variety of electronic devices including FPGAs, RFIDs, and ASICs…Later—when the target object with a PUF is intended to be authenticated—a set (or subset) of challenges are applied to each PUF device to authenticate it and thus distinguish it from others…”) (Ziola, Column 15, Lines 2 – 6, see “…an authentication station may include a general purpose processor that is controlled by a stored program…”, where “authentication station” is being read as being comprised within an electronic accessory, which comprises an SoC) , 
		
		
		
		
		
		
		wherein the electronic accessory is configured to send a check signal indicative of a result of the comparison performed by the electronic accessory to an item of equipment (Ziola, Column 2, Lines 3 – 14, see “…Authentication data characterizing one or more pairs of challenge and response values associated with the identified device that were previously obtained by a trusted authority in communication with the device is retrieved…A first challenge value is provided from the authentication station to the device, and a first response value is accepted at the authentication station from the device”, where “authentication station” is being read as being comprised within the electronic accessory, where “device” is being read as comprising the item of equipment, where “A first challenge” is being read as the check signal sent by the electronic accessory (e.g., authentication station) to an item of equipment (e.g., device)); and
	the item of equipment, comprising a second SoC (Ziola, Column 2, Lines 23 – 28, see “The device comprises a proximity device, such as an Radio Frequency Identification Device (RFID), and the steps of accepting the identification data, providing the first challenge, and accepting the first response each comprise communicating between the authentication station and the proximity device using a wireless communication protocol”, where “device” is being read as comprising the item of equipment (i.e. an RFID), which comprises a second SoC), 
		
		
		
		
		
		
		wherein the item of equipment is configured to:
			send the first initial data line to the electronic accessory (Ziola, FIG. 2, see “ID 204” being sent to the “Reader 240”, where “ID 204” comprises the first initial data line that is being sent from the item of equipment (RFID 210 or device) to the electronic accessory (Reader 240 or authentication station) which initializes the authentication procedure of the challenge/response signals); and
			compare the check signal with a result signal indicative of a result of the comparison performed by the item of equipment (Ziola, Column 1, Lines 46 – 53, see “PUFs for authentication can be implemented in a variety of electronic devices including FPGAs, RFIDs, and ASICs…Later—when the target object with a PUF is intended to be authenticated—a set (or subset) of challenges are applied to each PUF device to authenticate it and thus distinguish it from others…”) (Ziola, Column 2, Lines 50 – 55, see “The authentication data includes model parameters sufficient to predict a response value for each of a plurality of challenge values. For example, the model parameters comprise delay parameters corresponding to delay elements in the device according to which response values are determined at the device”, where “The authentication data includes model parameters sufficient to predict a response value for each of a plurality of challenge values” is being read as Ziola disclosing the method of applying delays in different PUFs (i.e. different devices) in order to determine whether or not the two devices are compatible (i.e. authenticated) with one another) (Ziola, Column 2, Lines 56 – 63, see “The method includes selecting a challenge value at the authentication station and determining a predicted response value for the selected challenge according to the model parameters. Determining whether the pair of the first challenge value and the first response value sufficiently the authentication data includes determining whether the first response value sufficiently matches the predicted response value”, where “selecting a challenge value at the authentication station and determining a predicted response value for the selected challenge according to the model parameters” is being read as comprising the check signal, where “first response value” is being read as comprising the result signal, and where the predicted response value (i.e., check signal) is compared with the first response value (i.e., result signal) in order to determine whether or not the two signals sufficiently match (i.e., authenticated or non-authenticated)).  
	Ziola does not teach the following limitation(s) as taught by Troppmann: the first SoC comprising:
		a first input configured to receive a first initial data line (Troppmann, FIG. 2, see “SYS_IN”, which is being read as receiving an initial data line);
		a first processing unit coupled to the first input, and configured to process the first initial data line and provide a first processed data line (Troppmann, FIG. 2, see “IN1”, “CPU1”, “OUT1”, where the initial data line (IN1) is processed by using a first processing unit (CPU1) to generate a first processed data line (OUT1));
		a first delay unit coupled to an output of the first processing unit, and configured to generate a delayed first processed data line delayed by a first delay (Troppmann, FIG. 2, see “OUT1”, “DEL 1”, “OUT1d”, where a first delay (DEL 1) is applied to the first processed data line (OUT1) to generate a delayed first processed data line (OUT1d));
		a second delay unit coupled to the first input, and configured to generate a delayed first initial data line delayed by a second delay (Troppmann, FIG. 2, see “IN2”, “DEL 2”, “IN2d”, where a second delay (DEL 2) is applied to the initial data line (IN2) to generate a delayed initial data line (IN2d)), wherein the first and second delays are equal to a first variable value (Troppmann, Paragraph [0014], see “…the electronic device according to the present invention delays the input data to the second CPU by a specific delay, which can be a number of clock cycles or fractions of clock cycles of the system clock…all signals propagating over the bus may be delayed by the same delay”, where “number of clock cycles or fractions of clock cycles of the system clock” is being read as the first and second delays being equal to a variable value, where “clock cycles” is being read as the variable value) ;
		a second processing unit coupled to an output of the second delay unit, and configured to process the delayed first initial data line and generate a delayed second processed data line (Troppmann, FIG. 2, see “IN2d”, “CPU 2”, “OUT2”, where the delayed initial data line (IN2d) is processed by using a second processing unit (CPU 2) to generate a delayed second processed data line (OUT2));; and
		a first comparison unit configured to compare first contents of the delayed first and second processed data lines (Troppmann, FIG. 2, see “OUT1d”, “OUT2”, “CCU”, where the CCU (i.e. comparator) compares contents of the delayed first (OUT1d) and second processed data lines (OUT2)), and generate a first authentication signal indicating whether the first contents are identical (Troppmann, FIG. 2, see “OUTc”, which is being read as generating an authentication signal in response to the contents being identical) (Troppmann, Paragraph [0024], see “…The delayed output signal OUT1d is delayed by a first delay and transmitted to the CPU compare unit CCU. The CPU compare unit CCU compares the output signals OUT1d and OUT2 and detects whether or not the two output signals OUT1d and OUT2 match. A match or mismatch is reported to the system via the compare output OUTc”, where “OUTc” will comprise an authentication signal if the comparison between OUT1d and OUT2 results in a match);
	the second SoC comprising (Although Troppmann does not disclose a second SoC, Troppmann discloses the architecture that is identical to both the first and second SoC’s being disclosed by the Applicant. Since Ziola teaches the idea of utilizing two different SoC’s in order to relay a check signal and a result signal, and compare the two in order to determine if the target device is authenticated by the device initiating the challenge, it would be obvious to keep both circuits identical with the architecture disclosed by Troppmann in order to efficiently initiate a challenge and expected response from the target device. The limitations below are rejected using the same architecture as the first SoC (See Rejection above regarding the first SoC) and the idea of utilizing two different devices (i.e., accessory and item of equipment) are disclosed by Ziola as seen above):
		a second input configured to receive a second initial data line;
		a third processing unit coupled to the second input, and configured to process the second initial data line and provide a third processed data line;
		a third delay unit coupled to an output of the third processing unit, and configured to generate a delayed third processed data line delayed by a third delay;
		a fourth delay unit coupled to the second input, and configured to generate a delayed second initial data line delayed by a fourth delay, wherein the third and fourth delays are equal to a second variable value;
		a fourth processing unit coupled to an output of the fourth delay unit, and configured to process the delayed second initial data line and generate a delayed fourth processed data line; and
		a second comparison unit configured to compare second contents of the delayed third and fourth processed data lines, and generate a second authentication signal indicating whether the second contents are identical
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for authentication with physical unclonable functions, disclosed of Ziola, by implementing techniques for a delayed lock-step CPU compare, comprising of running the same set of operations at the same in parallel whilst utilizing delays, disclosed of Troppmann.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for authenticating an on-chip circuit, comprising of running the same set of operations at the same in parallel whilst utilizing delays. This allows for better security management by implementing circuitry for detecting faults in regards to the same set of operations being ran at the same time in parallel. A comparison unit thus compares the two signals inputted after the set of operations are conducted in order to determine if there are any faults and/or the system is authentic. Troppmann is deemed as analogous art due to the art disclosing the same circuit architecture disclosed by the Applicant which implements a lockstep system for detecting faults on computer systems that run the same set of operations at the same time in parallel (Troppmann, FIG. 2). 
	Ziola as modified by Troppmann do not teach the following limitation(s) as taught by Stark: wherein the first and second delays are equal to a first variable value such that the first and second delays are changing in value across different authenticating operations (Stark, Abstract, see “…a clock period randomizer includes a fixed delay generator and a variable delay generator, wherein a variable delay generated by the variable delay generator is based on a random or pseudorandom value that is changed occasionally or periodically…”, where “wherein a variable delay generated by the variable delay generator is based on a random or pseudorandom value that is changed occasionally or periodically” is analogous to the first and second delays changing in value across different authenticating operations) (Stark, Paragraph [0081], see “Because the variable delay chain is controlled according to the control signal, the time constant t of the variable delay chain varies based on the control signal…Once the voltage from the fixed delay wire 480 and the voltage from the variable delay wire 485 reach logic gate 410, logic gate 410 implements a change in the clock signal from high to low or low to high via output variable clock wire 487, resulting in output variable clock 465…”, where the first and second delays are changing in value across different operations, depending on the voltage from the variable delay wire). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for authentication with physical unclonable functions, disclosed of Ziola, and techniques disclosed of Troppmann, by implementing techniques for clock period randomization for defense against cryptographic attacks, comprising of changing the first and second delays in value across different authenticating operations, disclosed of Stark.    
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for authenticating an on-chip circuit, comprising of changing the first and second delays in value across different authenticating operations. This allows for better security management by changing the value of the delays across different operations to help prevent an attacker from potentially identifying a predefined delay value for the input sequence. Stark is deemed as analogous art due to the art disclosing techniques for changing the first and second delays in value across different authenticating operations delays (Stark, Abstract). 

	Regarding claim 20, Ziola as modified by Troppmann and further modified by Stark teaches The electronic system of claim 18, wherein the item of equipment comprises a comparison module configured to compare the check signal with the result signal (Ziola, Column 10, Lines 58 – 63, see “…a PUF 320 used in an RFID 300 includes two delay-based elements 330, each of which generates a single bit from a set of delay stages 332 terminated by an arbiter 338 that compares the delay along two paths selected according to an N-bit challenge 322. Each delay stage 332 is configured by a challenge value 326…”, where “PUF 320 used in an RFID 300” is being read as being comprised within the item of equipment, which comprises a comparison module that compares the delay along two paths selected according to an N-bit challenge 322, where the “N-bit challenge 322” can be read as comprising the check signal (i.e., challenge) and where “the delay along two paths” can be read as comprising the result signal, due to the signal generated by the PUF being the result signal, where the arbiter 338 comparing the delay along two paths selected according to an N-bit challenge can be read as making a comparison between the check signal and the result signal).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ziola, in view of Troppmann, in further view of Stark, in further view of Nakama (U.S. PGPub. 2012/0043932).

	Regarding claim 19, Ziola as modified by Troppmann and further modified by Stark do not teach the following limitation(s) as taught by Nakama: The electronic system of claim 18, wherein the item of equipment is a smartphone, and the electronic accessory is a smartphone charger (Nakama, Paragraph [0035], see “The non-contact IC tag 210 is used for an authentication process on the mobile phone 200 performed between the non-contact IC tag and the charger 100, by performing a predetermined communication with the IC tag authentication unit 120 of the charger 100…The data-processing unit 213 performs a predetermined process on data that is transmitted and received by the communicating unit 212”, where “non-contact IC tag 210” is comprised within the mobile phone, which is being read as the item of equipment (i.e., smartphone) and where “charger 100” is being read as the electronic accessory (i.e., smartphone charger)). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for authentication with physical unclonable functions, disclosed of Ziola, techniques disclosed of Troppmann, and techniques disclosed of Stark, by implementing techniques for controlling charging apparatus, comprising of authenticating whether a smartphone and charger are compatible with one another, disclosed of Nakama. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for authenticating an on-chip circuit, comprising of authenticating whether a smartphone and charger are compatible with one another. This allows for minimizing the possibility for a smartphone to degrade and/or possibly be compromised by charging with an unauthentic charger and/or vice versa. Nakama is deemed as analogous art due to the art disclosing techniques for authenticate a charger to be used by a smart phone (Nakama, Paragraph [0035]). 

	


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.M./Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499